Citation Nr: 0517872	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD) from December 1, 1995, to October 30, 1997, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from October 31, 1997, 
forward, on appeal from the initial grant of service 
connection.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted entitlement to service 
connection for a depressive disorder, evaluated as 10 percent 
disabling, effective from December 1, 1995.  The case was 
thereafter transferred to the RO in Wilmington, Delaware.  In 
November 1998, that RO recharacterized the veteran's 
psychiatric disability as PTSD and assigned a 70 percent 
disability rating, effective from October 31, 1997, forward.  
The veteran testified at a hearing at the RO in May 1999.  

In September 2000, a hearing was held before the undersigned 
Veterans Law Judge.  In November 2000, the case was remanded 
by the Board for additional development.  That development 
has been accomplished, and the case has been returned to the 
Board for appellate review.  




FINDINGS OF FACT

1.  The veteran's PTSD caused no more than definite 
occupational and social impairment prior to October 31, 1997.

2.  As of October 31, 1997, the veteran's PTSD does not cause 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality; demonstrable inability to obtain or retain 
employment; or  total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

3.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for PTSD have been met prior to October 31, 1997.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004), 4.132, Diagnostic Code 
9411 (1996).  

2.  From October 31, 1997, forward the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004), 4.132, Diagnostic 
Code 9411 (1996).  

3.  The schedular criteria for a TDIU are met.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the Tiger Team Remand Board at the Cleveland RO to the 
appellant in July 2003 .  The letter, required following the 
passage of the VCAA, was not mailed to the appellant prior to 
the initial RO adjudication of his claims.  Any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the letter that was not fully 
considered by the Tiger Team Remand Board at the Cleveland RO 
in subsequent adjudication contained in the supplemental 
statement of the case (SSOC) issued in August 2003.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  It is noted that the veteran offered testimony at a 
Board hearing before the undersigned Veterans Law Judge in 
September 2000 in Washington, D.C.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA records dated through 2003 
as well as service medical records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  A check of combined Federal records 
shows no claim for Social Security disability, and a report 
of contact record dated in July 2003 reflects that the 
veteran did not have or know of any other sources of 
evidence.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In the PTSD claim, the record does contain 
sufficient medical evidence for VA to make a decision.  
Examinations were conducted in 1996, 1998, and 2002.  
Therefore, no further assistance to the veteran is required.  
As to the TDIU claim, the Board's favorable decision renders 
additional development unnecessary.  


II.  Higher rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim was filed in December 1995.  Service-
connected PTSD is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 9411, effective prior to October 
31, 1997, and 70 percent as of that date.  

The diagnostic criteria pertinent to rating mental disorders 
were amended effective November 7, 1996; that is, during the 
pendency of this appeal.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, VA must evaluate the veteran's claim for a higher 
evaluation from November 7, 1996, under both the old and the 
new criteria in order to ascertain which version is most 
favorable to this portion of the claim period, if indeed one 
is more favorable than the other.  For the period of the 
claim prior to November 7, 1996, however, VA cannot apply the 
revised regulations.  See also VAOPGCPREC 3-00 (Apr. 10, 
2000).

Under the former version of Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 10 percent evaluation required 
mild social and industrial impairment; a 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  A 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation required severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  A 100 percent evaluation could 
be assigned under the above rating criteria as long as the 
veteran met at least one of three listed criteria: total 
isolation; gross repudiation of reality; or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 
4.21 (1996).

The term "definite," as listed in the former criteria for a 
30 percent evaluation, has been defined as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board is bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(c) (West 2002).

VA General Counsel has further held that the term 
"considerable," as listed in the criteria for a 50 percent 
evaluation, is to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.  The Board is also bound by this 
interpretation of the term. 38 U.S.C.A. § 7104(c).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Under the new criteria, a 10 percent evaluation is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A VA examination report dated in January 1996 shows that the 
veteran reported he had PTSD related to an accidental killing 
of a comrade in Vietnam in August 1966.  He stated that while 
he does not dwell on the incident, he does stay to himself 
and remain withdrawn.  He last worked as a trucker in 1980, 
and currently stayed on a farm where he helped a friend take 
care of horses.  He also shoed the horses for money.  On 
examination, the veteran was coherent.  He denied 
hallucinations.  His affect was moderately depressed.  
Orientation and memory were generally intact.  Insight and 
judgment were fair.  His GAF score was 60, the diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
did not review the claims folder.  

VA outpatient treatment records dated from 1995 to 2003 show 
that the veteran has had symptoms associated with PTSD, which 
included depressed mood and trouble sleeping.  In April 1997, 
his mood was euthymic and his thought process was sound and 
coherent.  There was no suicidal or homicidal ideation or 
psychosis.  The examiner concluded that the veteran was 
stable from a psychiatric standpoint and diagnosed probable 
PTSD.  In June 1997 it was noted that the veteran was 
employed as a blacksmith but had difficulty working because 
of a twitch.  He was living in a van, with no relationships.  

VA general examination conducted in July 1998 showed the 
veteran still reported working with horses.  Also noted was a 
history of spasmodic torticollis.  A history of Botox 
injections in the neck was reported to bring limited relief.  
In a September 1998 addendum, the examiner opined that the 
veteran's spasmatic torticollis would not allow him to be 
gainfully employed.  His ability to stand and walk was very 
limited.

VA psychiatric examination conducted in September 1998 showed 
chronic insomnia, flashbacks, and nightmares.  The examiner 
reported the claims file was reviewed.  The veteran reported 
that he was jolly but he appeared depressed.  He startled 
easily.  He indicated that he did not like when people stared 
at him due to his neck problem, and preferred to keep to 
himself and isolate.  He reported recurrent intrusive 
thoughts of Vietnam.  He reported that his marriage fell 
apart after he returned from Vietnam because he would yell at 
his family.  The veteran reported no contacts with his 
family.  In order to avoid thinking about Vietnam, he would 
distract himself by cutting grass or visiting someone.  He 
could not get work as a blacksmith because no one would hire 
him due to his physical disability of the neck.  He described 
a life basically living as a nomad, taking showers at the 
race track.  He said that people that he had become 
acquainted with helped him out at times.  He reported having 
a close friend in Maryland who was like a sister to him.  He 
frequently used her phone.

The veteran denied any panic attacks, but stated that he got 
quite depressed.  He was alert, oriented, and appeared in 
good reality contact.  He showed no signs of psychosis and 
his speech was clear and coherent.  Memory was intact for 
recent and remote events.  His affect was very depressed and 
self deprecating.  Throughout the whole examination, his head 
and shoulders shook and made odd jerky movements.  The 
diagnosis was PTSD, which the examiner felt the veteran had 
been doing his best to hide throughout the years.  The doctor 
did not believe that a separate depressive disorder was 
present, but perceived the dysthymic symptoms as part of the 
PTSD.  The doctor felt the functioning was quite poor, and 
assigned a GAF of 45.  The examiner recommended the veteran 
file for Social Security Disability and any appropriate VA 
benefits, such as domiciliary care.  It was noted the veteran 
was living out of his van.  His prognosis was poor.  

 A VA treatment record dated in July 2000 showed that the 
veteran's speech was somewhat stuttering but coherent.  In 
January 2002, the veteran was well groomed with normal speech 
rate and volume.  Thoughts were coherent and logical.

In a March 2002 psychiatric examination, the examiner noted 
the veteran was not working except to shoe a couple of horses 
and bale hay for acquaintances.  He was mildly depressed, and 
showed poor concentration and attention.  His speech was 
productive and goal directed.  There were no delusions, 
hallucinations, obsessions, compulsions, phobias, or suicidal 
ideations or intentions.  Insight and judgment were well 
preserved.  The examiner reported that, although he did not 
review the claims folder, he doubted the veteran could 
maintain adequate concentration, persistence and pace in 
tasks.  He stated that the veteran had deficiencies in most 
areas of mood, as well as social functioning, and that there 
was no suicidality.  GAF was 62.  The diagnoses included 
PTSD, moderate.  

VA spine examination in March 2002 also showed that the 
veteran tried to shoe horses for some friends, but did not 
really have too much of a job.

The same psychiatric examiner examined the veteran again in 
October 2002, and reviewed the claims folder in detail.  The 
examiner noted the veteran was currently unable to find jobs 
and that he had a history of poor relationships and checkered 
work history.  The diagnoses included PTSD, moderate.  The 
examiner opined that the severity of the condition was 
substantial, but that he was not manifesting psychosis.  
Dysthymia was considered linked to current health issue, 
i.e., torticollis, and not to PTSD.  GAF was again estimated 
at 62.  The veteran had fairly good insight and judgment.

In examining the evidence in this case relating to the time 
period prior to October 31, 1997, the Board concludes that 
the criteria for the assignment of a 30 percent disability 
rating under the former rating criteria have been met.  The 
VA examination conducted in 1996 characterized the veteran's 
disability as being manifested by moderately depressed 
affect.  The GAF code of 60 suggests moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The Board finds the VA examination report to be 
probative of a PTSD disability that approximates a 30 percent 
rating prior to October 31, 1997, under the former criteria.  
The examination was consistent with the treatment records and 
complaints showing PTSD has been consistently at that same 
level, as based upon review of the entire claims folder and 
detailed examination of the veteran, at all times prior to 
October 31, 1997.  

Specifically, in light of the assignment of the GAF scale 
score of 60, prior to October 31, 1997, there was definite, 
but not considerable ("rather large in extent or degree") 
impairment.  With respect to the revised criteria, from 
November 7, 1996 through October 31, 1997, there was no 
reduced reliability and productivity due to flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Rather, 
in January 1996 the veteran was coherent and his orientation 
and memory were generally intact.  His insight and judgment 
were fair.  In April 1997, the veteran's mood was euthymic 
and his thought process was sound and coherent.  The examiner 
concluded that the veteran was stable from a psychiatric 
standpoint.  Accordingly, a 50 percent rating was not 
warranted under either the former or revised criteria prior 
to October 31, 1997.

As to the time period from October 31, 1997, onward, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 70 percent for PTSD under both 
the former and revised criteria.  As noted above, under the 
former criteria a 100 percent evaluation requires virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or demonstrable inability to obtain or retain 
employment.  

The veteran is estranged from his family and lives in a van; 
however, the VA examination reports do show that he has 
contact with friends.  In March 2002, it was noted that he 
tried to shoe horses for some friends.  He also reported in 
September 1998 that he had a very close friend in Maryland.  
Therefore, he is not virtually isolated in the community.  
Nor has he demonstrated totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality.  VA 
psychiatric examination conducted in September 1998 showed 
that the veteran was alert, oriented, and in good reality 
contact.  He showed no signs of psychosis.  Additionally, on 
March 2002 psychiatric examination there were no delusions, 
hallucinations, obsessions, compulsions or phobias, and 
insight and judgment were well preserved.  

With respect to demonstrable inability to obtain or retain 
employment, the VA examiner in September 1998 assigned a GAF 
of 45, showing serious impairment in social and occupational 
functioning.  In March 2002, the veteran was assigned a GAF 
of 62.  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  He has maintained GAF scores 
largely in excess of what would be considered appropriate for 
a 100 percent rating.  While the veteran has had difficulty 
working, that difficulty has also been attributed 
significantly to his spastic torticollis.  There is no 
evidence of record showing that the veteran is unemployable 
solely as a result of PTSD.  

Under the revised criteria, the medical evidence does not 
show that the veteran's symptoms are currently manifested by 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  To the 
contrary, the examination findings rule out most of these 
kinds of symptoms.  While the veteran has exhibited 
depression, his thoughts have been described as clear, 
logical, sequential and his cognitive functioning as 
generally intact.  His affect was also described as 
appropriate, albeit depressed.  The veteran expressed himself 
well.  His judgment was also fair, and his memory was intact.  
He was not suicidal.  Although the veteran has described 
problems with relationships, he reported having worked as a 
blacksmith for many years and more recently working far less 
due to his spasticity in the neck.  Moreover, as noted above, 
the subsequent GAF score was 62, indicating no more than some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 100 
percent rating.  The preponderance of the evidence is against 
the assignment of an evaluation in excess of 70 percent at 
any time after October 31, 1997, under both the former and 
revised criteria.  

Thus, the evidence supports a 30 percent rating, but no more, 
prior to October 31, 1997.  However, the preponderance of the 
evidence is against the claim for a 100 percent schedular 
disability evaluation as of October 31, 1997.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, that 
part of the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  TDIU

The veteran is currently service connected for PTSD rated as 
70 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411, as of 
October 1997.  He is also service connected for spasmodic 
torticollis, rated as 30 percent disabling effective from 
November 1999.  The combined rating prior to November 3, 
1999, is 70 percent, while the combined rating effective 
November 3, 1999, is 80 percent.  He filed his claim for TDIU 
in April 1999.

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities: provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

Based on the veteran's schedular evaluations, he meets the 
rating percentage requirements under 38 C.F.R. § 4.16.  In 
order to receive TDIU, the evidence must demonstrate that 
based solely on the effects of his service-connected 
disabilities he is unable to secure or follow a substantially 
gainful occupation.  In Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the United States Court of Appeals for Veterans 
Claims (Court) noted, "For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm of such veteran...The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment."

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.

The veteran has asserted that he was self-employed for many 
years in essentially marginal blacksmith work.  He reported 
that he has done work for a few friends on their farms, 
shoeing horses and baling hay, often in exchange for board.  
He has not been able to sustain employment with any one farm 
for a significant time period.  He reported that his combined 
problems from service-connected PTSD and spastic torticollis 
make ongoing employment difficult.  He urges alternately that 
PTSD alone renders him unemployable, and also that the 
combination of the spastic torticollis and PTSD combine to 
make him unemployable.  He relies on friends to provide him 
work.  Over the years, his ability to operate as a blacksmith 
deteriorated until he only works infrequently and has been 
forced to live out of his van.  During VA psychiatric 
examination of September 1998, the examiner found the veteran 
to have a GAF score of 45 and to have quite poor functioning.  
His PTSD symptomatology was considered serious.  The examiner 
also noted the veteran's head and shoulders shook and made 
odd jerky movements all the time.  The examiner opined that 
he did not believe a separate depressive disorder was 
present, but that the dysthymic symptoms present were part of 
the PTSD.  The examiner found the prognosis quite poor, and 
recommended the veteran be considered for Social Security 
disability and VA domiciliary care.  

In September 1998, a doctor who examined the veteran for VA 
in July 1998 provided an addendum opining as to the veteran's 
unemployability.  The examiner wrote that the veteran had 
serious medical problems due to spasmodic torticollis, and 
that these would not allow him to be gainfully employed.  

VA examination of the spine in July 2001 was performed by the 
same examiner and was consistent with the September 1998 
addendum.  The veteran was noted to be doing odd jobs at 
present.  It was noted that Botox injections to reduce the 
spasticity in the neck provided only temporary relief.  

At a March 2002 VA examination for spastic torticollis, the 
veteran reported that he was not able to shoe horses any more 
due to service-connected spasticity, but he still tried to do 
this.  The examiner reported that he got the impression the 
veteran was doing very little horseshoeing.  

During a March 2002 VA examination for PTSD, the examiner 
reported that the veteran stated that while he may still shoe 
two horses once in a while, and bale hay, these tasks were 
becoming extremely difficult.  The diagnoses included PTSD.  
The examiner opined that it was doubtful that the veteran 
could maintain adequate concentration, persistence and pace 
in tasks.  GAF was 62.  

A VA psychiatric examination performed in October 2002 
continued the diagnosis of PTSD and found a GAF of 62.  It 
was noted that the veteran was presently unable to find jobs.  
Also diagnosed was mild dysthymia linked to current health 
problems and not linked to PTSD.  

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, examiners 
have indicated that the veteran's PTSD and spastic 
torticollis have prevented him from obtaining and maintaining 
gainful employment.  While the veteran does some minimal work 
shoeing horses and baling hay, the evidence indicates that 
the income from his work does amount to substantially gainful 
employment.  See 38 C.F.R. § 4.16(a).  His minimal work 
clearly would not place the veteran under the type of stress 
and adjustment requirements that regular employment would 
demand.  Resolving all doubt regarding the veteran's ability 
to function in a work setting in his favor, the Board finds 
that his service-connected disabilities have prevented him 
from obtaining and/or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 
4.16(b) (It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 



disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a grant of TDIU is warranted.


ORDER

Entitlement to the initial assignment of a disability rating 
of 30 percent, but no more, for service-connected PTSD prior 
to October 30, 1997, is granted.

From October 30, 1997, entitlement to the initial assignment 
of a disability rating in excess of 70 percent for PTSD is 
denied.

A total evaluation for individual unemployability due to 
service-connected disabilities is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


